Citation Nr: 1143556	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lung disorder, including as due to in-service exposure to asbestos.  

3.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from January 1963 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating action of the RO in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The evidence being in equipoise, reasonable doubt is resolved in favor of the Veteran that his current tinnitus is related to his military noise exposure.

2.  The Veteran is diagnosed to have chronic obstructive pulmonary disease that is not related to his military service, including exposure to asbestos therein.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Chronic obstructive pulmonary disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Board has considered the legislation regarding VA's duty to notify claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA notification requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the claim for service connection for a lung disorder, notice was provided to the Veteran in August 2007, prior to the initial AOJ decision on this claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim.  He was told that it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied and that VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.  

With respect to VA's duty to assist, VA is required to make reasonable efforts to obtain relevant records that a veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  Here, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  Here, the Veteran was afforded a VA respiratory examination in December 2007.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination and diagnostic testing, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the appeal for service connection for a lung disorder.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  He will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson reports a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Tinnitus

The Veteran claims that he has ringing in his ears that is related to his exposure to extreme noise while working on the flight deck and near catapults when he was stationed on an aircraft carrier.  
First, the Board must consider whether the Veteran was exposure to acoustic trauma during service.  In this regard, the Board notes that the Veteran is competent to testify as to what he has experienced - in this case extreme noise in service while working on a flight deck.  There is nothing in the record to show that his statements as to this noise exposure are not credible.  

The Veteran's service personnel records show that he was stationed onboard the USS Oriskany (CVA 34) from February 1965 until shortly before his discharge in May 1966.  They also show that the USS Oriskany was involved in combat operations in Southeast Asia during the period of May to December of 1965.  For meritorious service during this period, the Veteran was awarded the Navy Unit Commendation Ribbon.  Furthermore, the service personnel records show that the Veteran is in receipt of the Vietnam Service Medal for service on the USS Oriskany during the period of May 1965 through November 1965.  Finally, these records show that the Veteran's military occupational specialty was that of an Airman (AN) prior to October 1965 when he was promoted to Aviation Ordnanceman (AO3).  This information is consistent with the Veteran's report of his duties while on the USS Oriskany.  

Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based upon review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).  Based on the foregoing, the Board finds that exposure to acoustic trauma in service is consistent with the Veteran's service onboard the USS Oriskany and with his having incurred bilateral hearing loss in service.  [In this regard, the Board notes that service connection has already been granted for bilateral hearing loss.]  Thus, the Board will concede that the Veteran was exposed to acoustic trauma during service.

In addition, the Board concedes that the Veteran currently has tinnitus.  He is competent to testify to have symptoms he has such as ringing in his ears, which is the most common form of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself); Falzone v. Brown, 8 Vet. App. 398, 406 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to establish features or symptoms of injury or illness).  Furthermore, the VA examiner who conducted the November 2007 VA audiological examination effectively diagnosed him to have tinnitus.  Thus, the Board finds a current disability is present.

Consequently, the remaining question in this case is whether the Veteran's current tinnitus is related to his military acoustic trauma.  The November 2007 VA examiner opined that the Veteran's tinnitus is not caused by, the result of, or aggravated by active service.  She based this opinion on the fact that she could find no evidence to support the Veteran's claim that his tinnitus had an onset around the time of his active service, discharge, 10 years after discharge or any time before the examination.

The Board notes that the Veteran has related his tinnitus to the noise to which he was exposed while serving aboard the USS Oriskany.  On the initial claim, the Veteran reported that the onset of his tinnitus was in 1965.  At the time of the November 2007 examination, the Veteran could not give the approximate date that his tinnitus began but indicated that he has had it for the last 40 years, which would place the onset around 1967.  [In this regard, the Board notes that 1967 is approximately one year after the Veteran's discharge from service.  However, the Veteran reported being discharged in 1967.]  

In considering this evidence, the Board notes that the VA examiner commented that an ear, nose, and throat (ENT) assessment done in April 1972 does not report any ringing, head noise, buzzing sounds.  The recent examiner further notes that "[r]egarding his [the Veteran's] hearing loss he is not aware of any defect in his hearing although he was told at one time that he had a high level hearing loss."  She also commented that, "looking at a comp and pen exam done at Iowa City VAH on 3-21-72, his hearing was normal except for thresholds of 35 and 45 dB at 4000 Hz, right and left ears.  There is no report of tinnitus."  She further stated that she could find no record of reports of tinnitus until this post-service evaluation.  

However, the report of an ENT consultation done in conjunction with the March 1972 VA audiological examination notes a report of "occas tinnitus and drainage [without] hearing loss."  Consequently, the Board finds that there was indeed an indication back in 1972 that the Veteran had tinnitus.  Thus the November 2007 VA examiner's opinion is inadequate as it is not based upon an accurate factual basis.  Furthermore, the examiner relied upon a lack of treatment records to support her opinion without discussing why she was disregarding the Veteran's report of a continuity of symptoms since service, which also renders her opinion to be inadequate.  These inadequacies in her opinion lessen the probative value of it.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a medical examiner cannot rely solely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service when there is competent and credible lay evidence of an in-service injury and a continuity of symptomatology).

Furthermore, the Board notes that the Veteran was granted service connection for bilateral hearing loss in 1972 because the service treatment records demonstrated that he had high frequency hearing loss at the time of his separation examination.  The fact that the Veteran has been granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After carefully reviewing the evidence of record in the current appeal and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his in-service exposure to loud noises.  Although the November 2007 VA examiner opined that the etiology of the Veteran's tinnitus was not military noise exposure, the Board finds this medical opinion to be inadequate.  Thus, it is not probative to the issue of whether a nexus relationship exists between the Veteran's tinnitus and noise exposure in service except as additional evidence of the Veteran's report of an onset in service and a continuity of symptomatology since service.

Consequently, the Board finds that the medical opinion provided is not more probative or persuasive than any other evidence of record.  Nor can the Board find any reason to consider the Veteran's report of a continuity of symptomatology since service to be not credible.  The Board finds, therefore, that the evidence is at least in equipoise that the Veteran's tinnitus is related to his in-service noise exposure.

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Lung Disorder

The Veteran claims that he has a lung disorder that is related to exposure to asbestos in service.  Essentially, he claims that asbestos was used throughout the ship that he was stationed on, especially wrapped around air ducts by his top bunk and in the bomb assembly area where he worked.  (See October 2007 statement.)  He also stated that the floor tiles in the ordnance room where he worked were made of asbestos and that the tiles would get loose.  See December 2007 VA examination report.  

There is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary promulgated any specific regulations.  However, VA has issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (now included in VA Adjudication Procedure Manual, M21-1MR, Part IV.ii.1.H.29 and Part IV.ii.2.C.9).  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1MR, Part VI.ii.1.H.29.a.  An asbestos-related disease can develop from brief or indirect exposure to asbestos.  Id. 

With asbestos-related claims, the Board must also determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  With these claims, the RO must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  M21-1MR, Part VI.ii.1.H.29.b.  
In this case, the Veteran provided the RO with the required details, and it was unnecessary for the RO to make further inquiry.  The RO obtained the Veteran's service personnel and treatment records.  Therefore, VA has satisfied its duty to assist the Veteran in developing this claim.

Based on this evidence, the Board finds that it need not make a definitive finding as to whether the Veteran was exposed to asbestos in service as the evidence of record fails to establish that he has an asbestos-related lung disorder.  The medical evidence establishes that the Veteran is diagnosed to have chronic obstructive pulmonary disease.  

VA has recognized the following as conditions resulting from inhalation of asbestos:

* fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis  
* tumors 
* pleural effusions and fibrosis 
* pleural plaques 
* mesotheliomas of pleura and peritoneum 
* cancers of the lung bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system, except the prostate. 

M21-1MR, Part IV.ii.2.C.9.b.

Furthemore, VA has recognized that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  M21-1MR, Part IV.ii.2.C.9.e.

Thus, VA has not recognized chronic obstructive pulmonary disease as an asbestos-related disease.  Furthermore, the VA examiner failed to relate the Veteran's chronic obstructive pulmonary disease with exposure to asbestos.  The VA examiner diagnosed the Veteran to have chronic obstructive pulmonary disease after reviewing chest X-ray reports in the computerized medical records and conducting pulmonary function tests (PFTs).  He commented that the PFTs did not identify any findings of asbestosis or other restrictive lung disease (impression of the PFTs was that the Veteran had a minimal obstructive lung defect).  He further commented that the chest X-rays reviewed do not identify any pleural plaques or evidence of asbestosis.  Furthermore, he stated that the Veteran's history does not, in his opinion, indicate significant asbestos exposure on active duty.  The Veteran stated that he has never been diagnosed with asbestosis, nor has anyone ever told him he has had any chest X-ray abnormalities related to asbestos.  Specifically, the examiner stated that chronic obstructive pulmonary disease is not caused by asbestos exposure.  Thus, the examiner opined that no asbestos related lung disease was identified in the Veteran and that it is more likely that the Veteran's chronic obstructive pulmonary disease is related to his tobacco use.

Consequently, the only evidence of record indicating that the Veteran's current lung disorder (diagnosed as chronic obstructive pulmonary disease) is related to his purported in-service asbestos exposure is his own lay opinion.   As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether his current lung disorder of chronic obstructive pulmonary disease is related to exposure to asbestos in service.

Consequently, the Board finds that the evidence fails to establish that the Veteran currently has an asbestos-related lung disorder for which service connection may be granted based upon exposure to asbestos in service.  Rather, he is diagnosed to have chronic obstructive pulmonary disease, which the VA examiner specifically stated is not caused by exposure to asbestos.  Furthermore, after reviewing the Veteran's medical records, examining him and conducting PFTs, the examiner specifically stated that no asbestos related lung disease was identified in the Veteran.

Additionally, the Board finds that the evidence fails to establish that the Veteran's chronic obstructive pulmonary disease is otherwise related to his military service.  
The Veteran reported at the December 2007 VA examination that his problems with shortness of breath started approximately 20 years before, although he later stated that he recalls being short of breath on active duty but never going to sick call for any lung problems.  However, the Veteran also reported a significant history of smoking relating that he smoked one and a half packs a day from 1959 until 1972 when he quit but then he resumed in 1997 until quitting just three months before the examination (in August 2007 per a September 2007 VA treatment note.).  He stated that for the past 10 years he smoked about a pack and a half a day of cigarettes.

Consequently, the Veteran reported a long history of smoking a significant amount of cigarettes prior to, during and after his military service.  Despite such a history, the service treatment records are silent for any complaints of, treatment for or diagnosis of any lung-related disorder.  The Veteran's separation examination conducted in April 1966 failed to note any abnormality of the Veteran's lungs or chest.  Furthermore, the VA examiner who conducted the December 2007 VA examination concluded that it is more likely that the Veteran's chronic obstructive pulmonary disease is related to his tobacco use.  The Veteran has not made any assertions that his chronic obstructive pulmonary disease is related to service other than that it is related to exposure to asbestos.  

Furthermore, the Board notes that regulations prohibit service connection for any injury or disease attributable to the use of tobacco products by the Veteran during his service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 .  Consequently, service connection for the Veteran's chronic obstructive pulmonary disease based upon his use of cigarettes during service connection is prohibited by law.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's current lung disorder diagnosed as chronic obstructive pulmonary disease is related to his military service, including as due to exposure to asbestos.  The preponderance of the evidence being against the Veteran's claim for service connection, the benefit of the doubt doctrine is not applicable.  Consequently, the Veteran's claim for service connection for COPD must be denied.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a lung disorder, including as due to in-service exposure to asbestos, is denied.


REMAND

By the March 2008 rating action, the RO denied service connection for diabetes mellitus.  In a statement received at the RO several weeks later in the following month, the Veteran filed a notice of disagreement with that denial.  To date, no statement of the case (SOC) regarding this matter has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that, when an appellant files a timely notice of disagreement (NOD) as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the claim for the issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following actions:

Unless the claim for service connection for diabetes mellitus is resolved by a granting of the benefit sought, or the NOD is withdrawn, furnish the Veteran an SOC in accordance with 38 C.F.R. § 19.29.  This issue should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


